DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed March 28, 2022.
Claims 1-20 have been amended and claims 1-20 are pending and have been examined on the merits (claims 1, 9, and 15 being independent).
The amendment filed March 28, 2022 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed March 28, 2022 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues: Applicant remarks, pages 17-21
(1) “Such elements have now been introduced into independent claim 1 by way of clarifying amendment as set forth above and thus, Applicants respectfully submit that the amendments overcome the rejection.  Accordingly, Applicants respectfully submit that the amendments to the claims overcome the present rejection and thus, request the Examiner to withdraw the rejection to the claims under 35 U.S.C. §101.” – page 21
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to perform financial asset management using a distributed ledger which falls under the sub-grouping of fundamental economic practices and principles and/or commercial or legal interactions. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic practices’ and ‘commercial or legal interactions’).  For instance, in the process of claim 1, the limitations of translating… smart contract blocks into …. smart contract event trigger, implementing… event listener… to monitor a distributed ledger for an event trigger, detecting… the event listener, determining… to execute a pre-programmed action… based on configurable setting…, executing… the pre-programmed action defined…, and executing… the transaction… recite this judicial exception.  Therefore, the claims recite abstract idea.  
(2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 9, and 15 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a processor, a user device, smart contract blocks, a smart contract, a smartflow contract engine, a defined smart contract event trigger, an event listener, a Customer Relationship Manger platform, a distributed ledger, all nodes, participating node, a pre-programmed action, configurable setting, a subset of the nodes, a distributed ledger technology platform host, etc.) as the additional elements which amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as a tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Smart contracts are leveraged as they were designed, i.e. as self-executing instructions based on an event with respect to a blockchain.
(3) Step 2B Consideration: The limitations recited by claims 1, 9, and 15 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of receiving… smart contract blocks including user defined conditions…, translating… smart contract blocks into …. smart contract event trigger, implementing… event listener… to monitor a distributed ledger for an event trigger, detecting… the event listener, executing… the pre-programmed action defined…, and executing… the transaction… are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of performing a financial asset management using a distributed ledger.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification [0040-0042] and [0047], query interface, databases, request interface, web server, client devices, authenticator, distributed ledger, blockchain, distributed ledger/blockchain consensus manager, block validator, blockchain services interface, blockchain database, peer-to-peer network, distributed timestamping server. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “smart contract”, and “distributed ledger”, all of which are suitably programmed software, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of performing a financial asset management using a distributed ledger for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence, the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.
With regard to the rejections of claims 1-20 under 35 USC 103, Applicant’s arguments and amendments have been considered but are not persuasive and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 103.
Applicant argues: Applicant’s remarks, pages 21-28
(1)  “Applicants respectfully submit that the combination of Thompson and Cahill does not disclose the above recited limitation newly introduced into the amended claim 1. Because independent claims 1, 9, and 15 recite subject matter which is not disclosed by the known art of record, Applicants respectfully submit that the claims are patentable over the references and in condition for allowance.” – page 27

Examiner notes:
(1) In consideration of Applicant’s arguments and amendments of independent claims 1, 9 and 15, clarifying citations with Thompson and Cahill references have been made to the 35 USC §103 rejection above and Applicant is arguing newly amended claim languages. As such, Applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method, system and non-transitory computer readable medium for financial asset management using a distributed ledger which contains the steps of receiving, translating, implementing, detecting, and executing.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process and claims 9 and 15 are direct to a system, i.e. machines programmed to carrying out process steps, Step 1-yes.  
Step (2A) Prong 1:  A method for financial asset management using a distributed ledger is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and/or as commercial or legal interactions including agreements in the form of contracts.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: translating… smart contract blocks into …. smart contract event trigger, implementing… event listener… to monitor a distributed ledger for an event trigger, detecting… the event listener, determining… to execute a pre-programmed action… based on configurable setting…, executing… the pre-programmed action defined…, and executing… the transaction….	
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and/or as commercial or legal interactions including agreements in the form of contracts.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… smart contract blocks including user defined conditions…, translating… smart contract blocks into …. smart contract event trigger, implementing… event listener… to monitor a distributed ledger for an event trigger, detecting… the event listener, executing… the pre-programmed action defined…, and executing… the transaction… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims include additional elements (i.e., a processor, a user device, smart contract blocks, a smart contract, a smartflow contract engine, a defined smart contract event trigger, an event listener, a Customer Relationship Manger platform, a distributed ledger, all nodes, participating node, a pre-programmed action, configurable setting, a subset of the nodes, and a distributed ledger technology platform host) that do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use generic computing technology (Specification [0040-0042] and [0047], query interface, databases, request interface, web server, client devices, authenticator, distributed ledger, blockchain, distributed ledger/blockchain consensus manager, block validator, blockchain services interface, blockchain database, peer-to-peer network, distributed timestamping server) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a processor, a user device, smart contract blocks, a smart contract, a smartflow contract engine, a defined smart contract event trigger, an event listener, a Customer Relationship Manger platform, a distributed ledger, all nodes, participating node, a pre-programmed action, configurable setting, a subset of the nodes, and a distributed ledger technology platform host) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-8, 10-14, and 16-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, in claim 2, the step of “wherein the pre-programmed action is defined by business logic executing ....” (i.e., requesting access to the asset), in claim 3, the step of “wherein the pre-programmed action depends on a domain of the one of the plurality of nodes that is requesting access to the asset.” (i.e., requesting access to the asset), in claim 4, the step of “wherein the domain of the one of the plurality of nodes that is requesting access to the asset is selected from a group of domains consisting of:...” (i.e., requesting access to the asset), in claim 5, the step of “requesting access to the asset further depends on the extent to which the domain overlaps with a domain…” (i.e., requesting access to the asset), in claim 6, the step of “…… requesting access to the asset is a privacy domain.” (i.e., requesting access to the asset), in claim 7, the step of “wherein the first response message includes one of: an indication that access to the asset by the one of the plurality of nodes is denied…” (i.e., requesting access to the asset), and in claim 8, the step of “wherein the second response message that generates the messaging protocol transaction including the second response message…” (i.e., generating the message protocol transaction) are all processes that, under its broadest reasonable interpretation, cover performance of fundamental economic practices or commercial interactions but for the recitation of a generic computer component. Requesting access to the asset or verifying access to the asset is a most fundamental commercial process. 
In claim 2, the step of “an authentication of the second one of the plurality of nodes that is requesting access to the asset”, “a measure of trustworthiness of the second one of the plurality of nodes that is requesting access to the asset”, and “a verification of access to the asset by the second one of the plurality of nodes that is requesting access to the asset” is merely defining the fundamental economic practice of using an authentication, a measure of trustworthiness, and a verification of access to the asset.  This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-8, 10-14, and 16-20, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 9, and 15 above.  Merely claiming the same process to access the asset using an authentication, a measure of trustworthiness, and a verification does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete.
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-5, 9-12, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, US Publication Number 2020/0204876 A1 in view of Cahill, US Publication Number 2020/0228316 A1.
Regarding claim 1:
Thompson discloses the following:
A method, performed by a system of a host organization, the system having at least a processor and a memory therein, wherein the method comprises: (Thompson: See abstract and paragraph [0044] “Computer device 651 may be any computer system powered by processor 674. Computer device 651 may receive content and data via input/output (hereinafter "I/O") path. The I/O path may send database records, DBL blocks, and other data to control circuitry 653, which includes processing circuitry 656 and storage 657.”)
receiving (reads on “generate smart contract 406 (e.g., a self-executing contract) with various conditions (e.g., user identity, cost, time, access level, etc.)”), from a user device (reads on “the content creator system”), a plurality of smart contract blocks including user defined conditions for a smart contract; (Thompson: See paragraph [0030] “the content creator system may generate smart contract 406 (e.g., a self-executing contract) with various conditions (e.g., user identity, cost, time, access level, etc.) that service providers, such as other systems with access to the DBL, will need to satisfy before gaining access to the sensitive metadata”, and see also [0031])
translating (reads on “control circuitry 653 may initiate the DBL update at step 730. In some embodiments, the smart contract is written to the same block that was generated at 708 or to any other block of DBL.”), via a smartflow contract engine (reads on “control circuitry 653”), the plurality of smart contract blocks into a defined smart contract event triggers; (Thompson: See paragraph [0031] “smart contract 406 may be stored in the DBL as part of block 402 or as part of another block. In the shown embodiment, smart contract 406 includes an access level requirement (e.g., level 3), an execution date (10/02/2018), subscriber data ( e.g., "Prime"), and the decryption key that can be used to decrypt contents of block 402 (e.g., key K).”, and see also [0056] “to assure the execution of the smart contract, it may be stored and transmitted for storage in the DBL. For example, control circuitry 653 may initiate the DBL update at step 730. In some embodiments, the smart contract is written to the same block that was generated at 708 or to any other block of DBL.”)
implementing an event listener at a Customer Relationship Manager platform of the host organization to monitor (reads on “control circuitry 653 may check the current time against the time of execution specified by the smart contract.”)  a distributed ledger for an event trigger having one or more of a corresponding: (Thompson: See paragraph [0058] “control circuitry 653 (or any other circuitry) may wait until the execution time. At 716, control circuitry 653 may check the current time against the time of execution specified by the smart contract. If the current time is before the time of execution, control circuitry 653 may proceed back to wait at step 714. Otherwise, control circuitry 653 may proceed to step 742.”)
condition (reads on “Otherwise, control circuitry 653 may proceed to step 742”), and (Thompson: See paragraph [0058] “If the current time is before the time of execution, control circuitry 653 may proceed back to wait at step 714. Otherwise, control circuitry 653 may proceed to step 742.”)
(ii) trigger (reads on “At 742, control circuitry 653 may execute the smart contract”) within the smart contract, (Thompson: See paragraph [0059] “At 742, control circuitry 653 may execute the smart contract. For example, the code of the smart contract as stored in DBL may be executed. At 744, as the result of execution of the smart contract, the data key may be provided to the second computing device, such that the second computing device may be able to decrypt the payload of the block generated at step 708.”)
wherein the event trigger is associated with a transaction, wherein the event trigger is responsive (reads on “control circuitry 653 may, via the execution of the smart contract, receive the key encryption key for the data key from a third party”) to receiving a request by one of a plurality of nodes on the distributed ledger to access an asset (reads on “decrypt the payload of the block and access the needed metadata”) associated with the smart contract, and (Thompson: See paragraphs [0064] “smart contract may include a data key that is itself encrypted (e.g., with a key encryption key) and require access to the key encryption key to be decrypted. In this case, at step 810, control circuitry 653 may, via the execution of the smart contract, receive the key encryption key for the data key from a third party (e.g., from an escrow service) via network 604.” And [0065] “control circuitry 653 may use the data key from the block (that has now itself been decrypted) to decrypt the payload of the block and access the needed metadata (e.g., q cast list for a "Game of Thrones" episode.)”)
wherein the event trigger is viewable (reads on “the decryption key may be provided by smart contract 406 to the system specified by smart contract 406 (e.g., to all community members of level 2 or more)”) to all nodes of the distributed ledger participating (reads on “all community members of level 2 or more”) in the smart contract via a copy of the smart contract distributed to each participating node; (Thompson: See paragraph [0033] “the execution of smart contract 406 (e.g., performed by any system with access to the DBL), the decryption key may be provided by smart contract 406 to the system specified by smart contract 406 (e.g., to all community members of level 2 or more). For example, system 404 may provide its credentials (e.g., access level and verified current date) to the smart contract stored on the DBL (e.g., as function input or as remote call input) and receive the decryption key by execution of the code of the contract.”)
detecting (reads on “Otherwise, control circuitry 653 may proceed to step 742.”) the event trigger via the event listener; (Thompson: See paragraph [0058] “control circuitry 653 (or any other circuitry) may wait until the execution time. At 716, control circuitry 653 may check the current time against the time of execution specified by the smart contract. If the current time is before the time of execution, control circuitry 653 may proceed back to wait at step 714. Otherwise, control circuitry 653 may proceed to step 742.”, and see also [0059] “At 742, control circuitry 653 may execute the smart contract. For example, the code of the smart contract as stored in DBL may be executed.”)
executing (reads on “control circuitry 653 may execute the smart contract. For example, the code of the smart contract as stored in DBL may be executed.”), at a subset of the nodes, the pre-programmed action defined (reads on “the code of the smart contract as stored in DBL may be executed”) by the smart contract and based on the event trigger; and (Thompson: See paragraphs [0058] “control circuitry 653 (or any other circuitry) may wait until the execution time. At 716, control circuitry 653 may check the current time against the time of execution specified by the smart contract. If the current time is before the time of execution, control circuitry 653 may proceed back to wait at step 714. Otherwise, control circuitry 653 may proceed to step 742.” And [0059] “At 742, control circuitry 653 may execute the smart contract. For example, the code of the smart contract as stored in DBL may be executed.”)
executing (reads on “as the result of execution of the smart contract, the data key may be provided to the second computing device, such that the second computing device may be able to decrypt the payload of the block generated”) the transaction on behalf of one of the plurality of nodes on the distributed ledger. (Thompson: See paragraph [0059] “control circuitry 653 may execute the smart contract. For example, the code of the smart contract as stored in DBL may be executed. At 744, as the result of execution of the smart contract, the data key may be provided to the second computing device, such that the second computing device may be able to decrypt the payload of the block generated at step 708.”, and see also [0023] “an "origin" block 202 that includes payload that contains metadata identifying an episode (e.g., first episode) of the show "Game of Thrones" and containing pointers (e.g., hyperlinks) to blocks that contain metadata for those episodes.”)
Thompson does not explicitly disclose the following, however Cahill further teaches:
determining (reads on “The smart contract may include one or more trigger conditions, that, when satisfied, correspond to one or more actions”), based on the event trigger, when a process is to execute a pre-programmed action (reads on “the smart contract may be computer code that is located at a particular address on the blockchain.”), wherein executing the pre-programmed action is determined (reads on “a computer protocol that enables the automatic execution and/or enforcement of an agreement between different parties.”) by a plurality of criteria nodes operating based on configurable settings (reads on “the action(s) performed may be determined based upon one or more decision conditions.”), wherein the configurable settings include one or more of: (i) filter conditions (reads on “one or more decision conditions”), (ii) a custom true-false formula, and (iii) instructions (reads on “computer protocol that enables the automatic execution and/or enforcement of an agreement”) to automatically execute a plurality of associated actions; (Cahill: See paragraphs [0035] “A smart contract is a computer protocol that enables the automatic execution and/or enforcement of an agreement between different parties. In particular, the smart contract may be computer code that is located at a particular address on the blockchain.” And [0036] “The smart contract may include one or more trigger conditions, that, when satisfied, correspond to one or more actions. For some smart contracts, the action(s) performed may be determined based upon one or more decision conditions.”, and notes: Cahill teaches at least (i) and (iii) as the recited claim of “wherein the configurable settings include one or more of:” that allows to teach at least one item from items (i), (ii), and (iii))
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include determining and executing an action based on configurable settings, e.g., one or more trigger conditions in the method of Thompson as further taught by Cahill because it provides more options for transactions (Cahill: See paragraphs [0035-0036]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 2:
Thompson discloses the following:
The method of claim 1 wherein the pre-programmed action is defined by business logic executing within the host organization, wherein the pre-programmed action depends on at least one or more of: 
an identity of the one of the plurality of nodes that is requesting access to the asset; an authentication of the one of the plurality of nodes that is requesting access to the asset; a measure of trustworthiness of the one of the plurality of nodes that is requesting access to the asset; 
a verification of access to the asset by the one of the plurality of nodes that is requesting access to the asset; 
information associated with the asset provided by the one of the plurality of nodes in the event trigger; 
timeliness of the information associated with the asset provided by the one of the plurality of nodes in the event trigger; 
completeness of the information associated with the asset provided by the one of the plurality of nodes in the event trigger; 
a known or generated hash value providing proof of prior knowledge, by the one of the plurality of nodes, of the asset in the request message from the one of the plurality of nodes to access the asset; and validity of the information associated with the asset provided by the one of the plurality of nodes in the event trigger. (Thompson: See paragraphs [0021] “the new block is verified by consensus of the community (e.g., by checking the correctness hash chain of DBL 102). In response to the new block being verified, it is added to all local copies of the blockchain by members of the community 104-118. In some embodiments, only some users (e.g., content creators) may be trusted to produce new metadata blocks. In this case, each new block may be securely cryptographically signed by the creator. The community may then verify the signature and reject new blocks from dis-trusted users.” And [0030] “the content creator system may generate smart contract 406 (e.g., a self-executing contract) with various conditions (e.g., user identity, cost, time, access level, etc.) that service providers, such as other systems with access to the DBL, will need to satisfy before gaining access to the sensitive metadata (e.g., to update their system EPGs or OTT web portals).”, and see also [0005-0007], and notes: Examiner considers the recited claim “at least one or more of:” as allowing to teach at least one limitation and Thompson teaches the highlighted limitation.)
Regarding claim 3:
Thompson discloses the following:
The method of claim 1 wherein the pre-programmed action is defined by business logic executing within the host organization, wherein the pre-programmed action depends on a domain of one of the plurality of nodes that is requesting access to the asset, wherein the pre-programmed action further includes: (Thompson: See paragraph [0018] “FIG. 1 shows an exemplary blockchain system 100 that includes multiple computing devices (that may be referred to herein as "community") that have access to distributed blockchain ledger (DBL). For example, the community may include a computing system of content creators or providers 112, 116, computing systems of content distributors 104, 114, 106, 118, as well as computing system of other users 108, 110. Content creator systems 112, 116 (e.g., system of HBO, Marvell Studios, etc.) may store newly created media content items and associated metadata items. Content distributor systems 104, 114, 106, 118 (e.g., Netflix, Amazon, Spotify, Apple Music, Pandora, etc.) may receive the media content items and distribute them to end users (e.g., users 108, 110).”)
responding with a first response message generating a distributed ledger transaction based on a second event trigger (reads on “as the result of execution of the smart contract, the data key may be provided”) associated with the smart contract, wherein the first response message (reads on “the data key”) does not include the asset, and (Thompson: See paragraph [0059] “At 744, as the result of execution of the smart contract, the data key may be provided to the second computing device, such that the second computing device may be able to decrypt the payload of the block generated at step 708. For example, the data key of the smart contract may be self-decrypted at the execution time, or a key encryption key (needed to decrypt the data key) may be fetched from a remote source by the operation of execution of the smart contract at the execution time.”, and Notes: the data key does not include the asset as metadata item related to a media content item.)
responding with a second response message generating a distributed ledger transaction based on a third event trigger (reads on “the execution of the smart contract, receive the key encryption key for the data key from a third party”) associated with the smart contract, wherein the second response message (reads on “the data key from the block (that has now itself been decrypted) to decrypt the payload of the block and access the needed metadata ( e.g., q cast list for a "Game of Thrones" episode.”) includes at least some portion of the asset; (Thompson: See paragraphs [0064] “control circuitry 653 may, via the execution of the smart contract, receive the key encryption key for the data key from a third party ( e.g., from an escrow service) via network 604.” And [0065] “At step 816, control circuitry 653 may use the data key from the block (that has now itself been decrypted) to decrypt the payload of the block and access the needed metadata ( e.g., q cast list for a "Game of Thrones" episode.”. )
targeting the first and second response messages to be only exchanged with a node of the distributed ledger having made the request to access the asset; and (Thompson: See paragraphs [0066] “each step of process 900 can be performed by control circuitry 653 of any of first device 606, second device 608 or third device 608. For example, any device with access to the DBL as described above, may use the DBL to access full metadata for a certain media content item.” And [0067] “At 902, control circuitry 653 may receive a request (e.g., a user request) to access all metadata related to a certain media content item. For example, control circuitry 653 may receive a request to access metadata from all blocks that have a certain universal ID (related to a certain metadata item.)”)
Thompson does not explicitly disclose the following, however Cahill further teaches:
exchanging the first and second response messages (reads on “open up a payment channel, where an initial transaction exchanging a threshold amount of a token between Plant A and Plant B”) with the node without placing (reads on “Then Plant A and Plant B may transact with each other without recording anything on the main blockchain 660”) the response messages onto the distributed ledger. (Cahill: See paragraph [0094] “The distributed ledger 650 may include other forms of transactions which occur off-chain that are not a part of the main blockchain 660. For example, two parties such as Plant A and Plant B may open up a payment channel, where an initial transaction exchanging a threshold amount of a token between Plant A and Plant B is provided to the main blockchain 660. Then Plant A and Plant B may transact with each other without recording anything on the main blockchain 660 as long as they are sending portions of the threshold amount back and forth to each other, and none of the transactions result in one of the process plants having more than the threshold amount.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include exchanging one or more transactions without recording in the blockchain in the method of Thompson as further taught by Cahill because it is a better way to keep a clean record in the distributed ledger (Cahill: See paragraph [0094]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 4:
Thompson discloses the following:
The method of claim 3, wherein the domain of the one of the plurality of nodes that is requesting access to the asset is selected from a group of domains consisting of: a business, community, group, organization, geographical region, political region, and a country. (Thompson: See paragraphs [0018] “FIG. 1 shows an exemplary blockchain system 100 that includes multiple computing devices (that may be referred to herein as "community") that have access to distributed blockchain ledger (DBL). For example, the community may include a computing system of content creators or providers 112, 116, computing systems of content distributors 104, 114, 106, 118, as well as computing system of other users 108, 110. Content creator systems 112, 116 (e.g., system of HBO, Marvell Studios, etc.) may store newly created media content items and associated metadata items. Content distributor systems 104, 114, 106, 118 (e.g., Netflix, Amazon, Spotify, Apple Music, Pandora, etc.) may receive the media content items and distribute them to end users (e.g., users 108, 110).” And [0048] “communication circuitry may include circuitry that enables peer-to-peer communication of media devices, or communication of media devices in locations remote from each other.”, and Notes: Based on the cloud computing environment to access cloud service including multiple computing devises as communities or nodes as cited, the distributed block ledger is a consensus of replicated, shared, and synchronized digital data geographically spread across multiple sites, countries, institutions, political or geographical regions under the broadest reasonable interpretation.)
Regarding claim 5:
Thompson discloses the following:
The method of claim 4, wherein the pre-programmed action that depends on the domain of the one of the plurality of nodes that is requesting access to the asset further depends on the extent to which the domain overlaps with a domain of another one of the plurality of nodes. (Thompson: See paragraphs [0026] “The universal ID can allow any member of the community to easily search for and access all metadata for a particular media asset (e.g., a movie, a TV show, an audio item, a multimedia item, etc.)……. For example, a member of the community may access a third party database, input the universal ID and receive additional data associated with that universal ID. In this way, any member of the community may easily access and view all available metadata related to the first episode of the show "Game of Thrones"” and [0027] “content distribution system 302 may transmit a conventional identifier of a media content item (e.g., the title) to a content distributor system 304. In this example, content distribution system 304 acts as a central authority for universal IDs. At step 308, content distribution system 304 may generate or identify an appropriate universal ID based on the received conventional identifier and transmit it to content distribution system 302.”, and notes: As cited, two different communities (content distribution system 302 and content distribution system 304) as two different domains, a member of the domain A is requesting access to the data (asset) further depends on the extent to the domain B. So, any member of the community to easily search for and access all metadata for a particular media asset.)
Regarding claims 9 and 15: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claims 10 and 16: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claim 11: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Regarding claims 12 and 18: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Cahill in further view of Clark et al. (hereinafter Clark), US Publication Number 2019/0109713 A1.
Regarding claim 6:
Thompson and Cahill do not explicitly disclose the following, however Clark further teaches:
The method of claim 3, wherein the domain of the one of the plurality of nodes that is requesting access to the asset is a privacy domain. (Clark: See paragraphs [0032] “the communication management operations may be configured to provide network security for (for example provide secure access to) at least one member of a private overlay network. In certain embodiments, for example, the private overlay network may host and/or maintain a private distributed ledger.” And [0127] “the network communication may comprise one or more network packets containing (a) one or more of the metadata, application process and data protocol metadata, identification codes, application identifiers, process identifiers, application process identifiers, user identifiers and/or codes, owner codes, user-application identifiers, process owner identifiers, application process identifiers, user-application process identifiers, data protocol identifiers and/or descriptors, payload data type descriptors and/or identifiers…… registration information, client data, private data, regulated data (for example HIPAA-regulated data)…..”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for a privacy domain in the method of Thompson and Cahill as further taught by Clark because it would provide more protection for the private data such as HIPAA (Clark: See paragraph [0032] and [0127]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 17:
Claim 17 is a similar scope to claim 4 and Clark further teaches “Privacy domain” as following:
The non-transitory computer readable storage media of claim 16, wherein the domain of the one of the plurality of nodes that is requesting access to the asset is selected from a group of domains consisting of: a business, community, group, organization, geographical region, political region, country, and [………….].  
Thompson and Cahill do not explicitly disclose the following, however Clark further teaches:
… “privacy domain” (Clark: See paragraphs [0032] and [0127])
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for a privacy domain in the method of Thompson and Cahill as further taught by Clark because it would provide more protection for the private data such as HIPAA (Clark: See paragraph [0032] and [0127]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claims 7-8, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Cahill in further view of Kempf et al. (hereinafter Kempf), US Publication Number 2019/0058709 A1.
Regarding claim 7:
Thompson and Cahill do not explicitly disclose the following, however Kempf further teaches:
The method of claim 1, wherein the first response message includes at least one or more of: 
an indication that access to the asset by the one of the plurality of nodes that is requesting access to the asset is denied; (Kempf: See abstract, paragraph [0010] “Policy enforcement mechanism consisting of software agents on leaf servers that query the chain servers when tenants want access to resources such as basic connectivity to the data center, as when logging in, compute time or cycles for executing processes, megabytes of storage and/or network bandwidth. The results from the chain servers determine whether the tenant request is granted or denied.”, and note: Examiner considers the recited claim “at least one or more of:” as allowing to teach at least one limitation and Kempf teaches the highlighted limitation.)
a request for further information from the one of the plurality of nodes that is requesting access to the asset; and information associated with the asset or access thereto.
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for determining whether the tenant request is granted or denied in the method of Thompson and Cahill as further taught by Kempf because it would provide more protection for accessing data (Kempf: See abstract, paragraph [0010]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 8:
Thompson and Cahill do not explicitly disclose the following, however Kempf further teaches:
The method of claim 3, wherein the second response message that generates the messaging protocol transaction including the second response message with only the one of the plurality of nodes that is requesting access to the asset is received and stored by the one of the plurality of nodes that is requesting access to the asset only in volatile memory storage. (Kempf: See abstract, paragraph [0125] “while network device is turned on that part of the code that is to be executed by the processor(s) may be copied from non-volatile memory into volatile memory of network device.”, and see also [0010])
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for storing data in volatile memory in the method of Thompson and Cahill as further taught by Kempf because it would be fast and economical in data fetch and store (Kempf: See abstract, paragraph [0125]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claims 13 and 19: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Regarding claims 14 and 20: it is similar scope to claims 3 and 8, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695
May 25, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/2/2022